Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


1.	Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1, 3, 5, and 6 recites the limitation "the component itself". It is unclear to the examiner from the presentation of “components” what the applicant would like to claim as a component itself.  There is insufficient antecedent basis for this limitation in the claim. However, for the purpose of examination the examiner will consider the “component itself” to be any element in the system environment. 
Claims 1 and 3 use the term “other ones of the components”, however there appears to be no mention further identifying the components as distinct from themselves as a group. Therefore the scope of the claim cannot be determined by one having ordinary skill in the art. Correction/Clarification is required.
Claims 1 and 3 uses the term “the components being that were also used to…” appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. However, for the purpose of examination the examiner will interpret this limitation to mean that the components of the claimed limitation are included in one system. Correction/Clarification is required.
	Claims 1-16 uses the term “portion” coupled to some functionality in the claim. The examiner is unclear what structure the applicant intends to support the functionality claimed. However, for the purpose of examination, the examiner will view the term “portion” as a generic placeholder for either ROM, flash memory, or hard disk in the case of “memory” portion, or as a CPU for the “acquisition, detection, and execution” portion. (See Paragraph [0031, 0032, 0035, and 0036] of instant application’s specification) Correction/Clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1-16 are rejected under 35 U.S.C. 102(a)(2) as being taught by Jasper Bryan Sale Ratilla et al. (US Publication 2021/0181720), hereafter Ratilla. 
Regarding claim 1 Ratilla discloses components assembled in an industrial machine (process control environment 1200) together with a controller (control system 1204 via processor), the components each comprising:

a  unique identification information memory portion (storage 1314 via naming convention; Paragraph [0157]) that stores, as unique identification information (device identifier), identification information of the component itself (field device), the identification information being providable to the controller; and (Paragraph [0067 and 0068]; Figure 7 and 8)

a component-side configuration history memory (storage 1314 via monitoring system data repository memory device) portion that stores configuration histories (via performance data) that each summarize, in terms of an acquisition timing from the controller (via processor 1304; Paragraph [0154), the unique identification information of the component itself (names of the applications), controller identification information (via configuration information) of the controller that was used to configure the industrial machine (1200) together with the component itself (via 1206), and unique identification information of other ones of the components (via 12064 field device 2), the other ones of the components being that were also used to configure the industrial machine together (via process control environment 1200) with the component itself. (Paragraph [0030]; Figure 12)


Claim 2 are rejected for the reasons set forth hereinabove for claim 1, and further discloses and that controls the components, the controller (1204) comprising:

a controller identification information memory portion (via engineering data import controller 12048)  that stores, as controller identification information, identification information of the controller itself; (Figure 12)

a  unique identification information acquisition portion (processor via field device interface 12053) that newly acquires identification information that is unique to the components, as unique identification information (device identifier), from the components (via 1206); (Paragraph [0152 and 0154]; Figure 12)

a  control-side configuration history memory portion (field device configuration data record generator 12049) that stores configuration histories that each summarize, in terms of an acquisition timing, previously acquired unique identification information; (Paragraph [0152])

a control-side difference detection portion (processor via regular expression validator 1000) that detects whether there is a difference (performing tag comparison) in the configuration between the unique identification information that is acquired newly and the unique identification information included in each of the configuration histories that are unique; (Paragraph [0072 and 0154]; Figure 10) and

a control-side storing execution portion that summarizes (processor via output event controller), when a difference is detected, the controller identification information and the newly acquired unique identification information into a new configuration history, and that causes the control-side configuration history memory portion to store the new configuration history (via rectification action), separately from the configuration histories that have already been stored. (Paragraph [0101 and 0154])


Regarding claim 3 discloses components assembled in an industrial machine together with a  controller, the components each comprising:

a  unique identification information memory portion (storage via naming convention) that stores, as unique identification information (device identifier), identification information of the component itself (field device), the identification information being providable to the controller; and (Paragraph [0067, 0068, and 0157]; Figure 7 and 8)

a component-side configuration history memory (storage via monitoring system data repository memory device) portion that stores configuration histories (via performance data) that each summarize, in terms of an acquisition timing from the controller, the unique identification information of the component itself (names of the applications), controller identification information (via configuration information) of the controller that was used to configure the industrial machine (1200) together with the component itself (via 1206), and unique identification information of other ones of the components (via 12064 field device 2), the other ones of the components being that were also used to configure the industrial machine together with the component itself. (Paragraph [0030 and 0157]; Figure 12)

a component-side difference detection portion (processor via regular expression validator 1000) that detects whether there is a difference (performing tag comparison) in terms of configuration between controller identification information and unique identification information included in a latest configuration history stored in the component-side configuration history memory portion and controller identification information and unique identification information included in a latest configuration history stored in the controller that controls the components; (Paragraph [0072 and 0154]; Figure 10) and

a component-side storing execution portion (processor via smart field devices that support communication protocols) that causes, when a difference is detected, the component-side configuration history memory portion to store a new configuration history, separately from the configuration histories that have already been stored. (Paragraph [0005 and 0154])


Claim 4 is rejected for the reasons set forth hereinabove for claim 3, and further discloses and that controls the components, the controller comprising:

a controller identification information memory portion (via engineering data import controller 12048)  that stores, as controller identification information, identification information of the controller itself; (Figure 12)

a  unique identification information acquisition portion (via field device interface 12053) that newly acquires identification information that is unique to the components, as unique identification information (device identifier), from the components (via 1206); (Paragraph [0152]; Figure 12)

a  control-side configuration history memory portion (field device configuration data record generator 12049) that stores configuration histories that each summarize, in terms of an acquisition timing, previously acquired unique identification information; (Paragraph [0152])

a control-side storing execution portion that summarizes (via output event controller), when a difference is detected, the controller identification information and the newly acquired unique identification information into a new configuration history, and that causes the control-side configuration history memory portion to store the new configuration history (via rectification action), separately from the configuration histories that have already been stored. (Paragraph [0101])



Claim 5 is rejected for the reasons set forth hereinabove for claim 1, and further discloses wherein the unique identification information memory portion stores the unique identification information that includes information of software applied (block type data via data identifying a type of the software function block or software control module) to the component itself. (Figure 6)


Claim 6 is rejected for the reasons set forth hereinabove for claim 3, and further discloses wherein the unique identification information memory portion stores the unique identification information that includes information of software applied (block type data via data identifying a type of the software function block or software control module) to the component itself. (Figure 6)


Claim 7 is rejected for the reasons set forth hereinabove for claim 2, and further discloses wherein the controller further includes a connection information acquisition portion (via engineering data import controller 12048) that acquires connection information relating to a connection state among the controller and the components (via connection check report), and the control-side storing execution portion causes the control-side configuration history memory portion and the component-side configuration history memory portion to store a new configuration history including the acquired connection information. (Paragraph [0152]; Figure 11)


Claim 8 is rejected for the reasons set forth hereinabove for claim 4, and further discloses wherein the controller further includes a connection information acquisition portion (via engineering data import controller 12048) that acquires connection information relating to a connection state among the controller and the components (via connection check report), and the control-side storing execution portion causes the control-side configuration history memory portion and the component-side configuration history memory portion to store a new configuration history including the acquired connection information. (Paragraph [0152]; Figure 11)


Regarding claim 9 discloses a controller (control system via processor; Paragraph [0154) that controls components (field device), the controller comprising:

a controller identification information memory portion that stores identification information of the controller itself (system tag) as controller identification information (identifier that is uniquely associated with a software function block or software control module); (Paragraph [0069])

a  unique identification information acquisition portion (via setup or upgrading of plant) that newly acquires unique identification information of the components (via new field devices registered) from each of the components as unique identification information; (Paragraph [0010, 0011])

a control-side configuration history memory portion that stores configuration histories (storage via performance data) that each summarize, in terms of an acquisition timing, controller identification information (identifier that is uniquely associated with a software function block or software control module) stored in the controller identification information memory portion and unique identification information previously acquired by the unique identification information acquisition portion (via storage); (Figure 11) and

a  control-side storing execution portion (via processor 12043) that summarizes controller identification information stored in the controller identification information memory portion and unique identification information newly acquired by the unique identification information acquisition portion into a new configuration history, and causes the control-side configuration history memory portion to store the new configuration history, separately from the configuration histories that have already been stored. (Figure 9B; Paragraph [0151 and 0154]) 


Claim 10 is rejected for the reasons set forth hereinabove for claim 9, and further discloses wherein the new configuration history includes controller identification information of only a controller or unique identification information of only a component (field device) that has a difference in configuration (via different from the field device which the control system has been configured to monitor) between the controller identification information (via system tag) stored in the controller identification information memory portion and the unique identification information newly acquired by the unique identification information acquisition portion, and the controller identification information and the unique identification information that have already been stored and are included in the configuration history. (Paragraph [0027 and 0078])


Claim 11 is rejected for the reasons set forth hereinabove for claim 2, and further discloses wherein the controller identification information memory portion stores the controller identification information (via system tag) including information of software applied (processor implementable instructions via software function block) to the controller. (Paragraph [0017 and 0091])


Claim 12 is rejected for the reasons set forth hereinabove for claim 4, and further discloses wherein the controller identification information memory portion stores the controller identification information (via system tag) including information of software applied to the controller (processor implementable instructions via software function block). (Paragraph [0017 and 0091])



Claim 13 is rejected for the reasons set forth hereinabove for claim 9, and further discloses wherein the controller identification information memory portion stores the controller identification information (via system tag) including information of software applied to the controller (processor implementable instructions via software function block). (Paragraph [0017 and 0091])


Claim 14 is rejected for the reasons set forth hereinabove for claim 2, and further discloses wherein the unique identification information acquisition portion acquires the unique identification information including information of software applied (block type data via data identifying a type of the software function block or software control module)  to the components. (Paragraph [0089])


Claim 15 is rejected for the reasons set forth hereinabove for claim 4, and further discloses wherein the unique identification information acquisition portion (via step 404 extracting data) acquires the unique identification information including information of software applied (block type data via data identifying a type of the software function block or software control module) to the components. (Paragraph [0084 and 0089])


Claim 16 is rejected for the reasons set forth hereinabove for claim 9, and further discloses wherein the unique identification information acquisition portion (via step 404 extracting data) acquires the unique identification information including information of software applied to the components. (Paragraph [0084 and 0089])



Conclusion
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takahiko Matsushima et al. (US Publication 2018/0164757) and Karl S Johnson et al. (US Publication 2004/0153786) Amantha K Boyapalle et al. (US Publication 2017/0235622), and Julian Charles Horn et al. (US Publication 2010/0185903) for diagnostic methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE JAZMOND TAYLOR whose telephone number is (571)270-1013. The examiner can normally be reached Alternating first week Mon: 8a-12p, Tues&Wed: 1030a-530p, 2nd week Wed&Thurs: 10:30a-5:30p, Fri: 8a-12p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on 571-270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BROOKE J TAYLOR/ 11/17/2022Examiner, Art Unit 2181           

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181